        Case 1:20-cv-03590-JEB Document 65-2 Filed 04/30/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,

                            Plaintiff

                    v.                                Civil Action No. 1:20-cv-03590 (JEB)

FACEBOOK, INC.
                            Defendant.




                                   [PROPOSED] ORDER

       Upon consideration of Plaintiff Federal Trade Commission’s Unopposed Motion for

Leave to File Response to Defendant’s Notice of Supplemental Authority (ECF No. 64)

(“Motion”), it is hereby GRANTED; and it is further

       ORDERED, Plaintiff’s Response, attached as Ex. 1 to its Motion, is deemed filed.

IT IS SO ORDERED.



DATED: __________, 2021                                     _____________________
                                                            Honorable James E. Boasberg
                                                            United States District Court Judge
            Case 1:20-cv-03590-JEB Document 65-2 Filed 04/30/21 Page 2 of 2




                             ATTORNEYS TO BE NOTIFIED


Plaintiff                                      Daniel J. Matheson (D.C. Bar No. 502490)
                                               Federal Trade Commission
                                               600 Pennsylvania Ave, NW
                                               Washington, DC 20580
                                               Tel: 202-326-2075
                                               dmatheson@ftc.gov




Defendant                                      Mark C. Hansen (D.C. Bar No. 425930)
                                               Kellogg, Hansen, Todd,
                                                 Figel & Frederick, P.L.L.C.
                                               1615 M Street, N.W., Suite 400
                                               Washington, D.C. 20036
                                               Tel: (202) 326-7900
                                               mhansen@kellogghansen.com




                                           2
